 Fill in this information to identify the case and this filing:


              KING MOUNTAIN TOBACCO COMPANY, INC.
 Debtor Name __________________________________________________________________

                                          EASTERN
 United States Bankruptcy Court for the: ______________________               WA
                                                                District of __________
                                                                               (State)
 Case number (If known):     20-01808
                            _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

         XXSchedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
         
             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


             Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                     12/16/2020
        Executed on ______________                               /s/ Truman J. Thompson
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 Truman J. Thompson
                                                                ________________________________________________________________________
                                                                Printed name


                                                                 Vice President and Chief Executive
                                                                ______________________________________                Officer
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors

           20-01808-WLH11                   Doc 147        Filed 12/17/20                Entered 12/17/20 09:14:49               Pg 1 of 6
 Fill in this information to identify the case:

 Debtor name         King Mountain Tobacco Company, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WASHINGTON

 Case number (if known)            20-01808
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

              No. Go to Part 2.

              Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,160.00
           Alliance One Specialty Prods., LLC                                    Contingent
           PO Box 1929                                                           Unliquidated
           Wilson, NC 27894-1929                                                 Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Processed Tobacco
           Last 4 digits of account number      9419                         Is the claim subject to offset?       No      Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $342.18
           Aramark Uniform Services
           PO Box 101179                                                         Contingent
           Aus West Lockbox                                                      Unliquidated
           Pasadena, CA 91189-0005                                               Disputed

           Date(s) debt was incurred                                         Basis for the claim:    Professional Services
           Last 4 digits of account number      3368                         Is the claim subject to offset?       No      Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $581.86
           Coastal Farm & Home Supply                                            Contingent
           PO Box 99                                                             Unliquidated
           Albany, OR 97321                                                      Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Equipment Parts
           Last 4 digits of account number      6997                         Is the claim subject to offset?       No      Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,515.03
           Coleman Oil Company                                                   Contingent
           PO Box 1308                                                           Unliquidated
           Lewiston, ID 83501-1308                                               Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Automotive and Petroleum Products
           Last 4 digits of account number      3332                         Is the claim subject to offset?       No      Yes

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,232.29
           Commercial Tire, Inc.                                                 Contingent
           PO Box 970                                                            Unliquidated
           Meridian, ID 83680                                                    Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Automotive Services
           Last 4 digits of account number      5102                         Is the claim subject to offset?       No      Yes

Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         27718                                            Best Case Bankruptcy



              20-01808-WLH11                      Doc 147            Filed 12/17/20             Entered 12/17/20 09:14:49                           Pg 2 of 6
 Debtor       King Mountain Tobacco Company, Inc.                                                     Case number (if known)            20-01808
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $275.11
          Fastenal                                                               Contingent
          PO Box 978                                                             Unliquidated
          Winona, MN 55987                                                       Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Warehouse Parts
          Last 4 digits of account number       1089                         Is the claim subject to offset?      No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $219.50
          Husch & Husch, Inc.                                                    Contingent
          PO Box 160                                                             Unliquidated
          Harrah, WA 98933                                                       Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Agriculture Spray
          Last 4 digits of account number       2025                         Is the claim subject to offset?      No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $42.34
          Ideal Lumber & Hardware Inc                                            Contingent
          PO Box 249                                                             Unliquidated
          Toppenish, WA 98948                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Warehouse Parts
          Last 4 digits of account number       5921                         Is the claim subject to offset?      No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          ITC Services                                                           Contingent
          4172 N. Frontage Road E.                                               Unliquidated
          Moses Lake, WA 98837                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Alfalfa Supplies - Notice Only
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,413.57
          Lad Irrigation Company                                                 Contingent
          P.O. Box 880                                                           Unliquidated
          Moses Lake, WA 98837                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Irrigation Parts
          Last 4 digits of account number       3365                         Is the claim subject to offset?      No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $74.80
          Mid Columbia Veterinary Clinic                                         Contingent
          417 E Broadway Street                                                  Unliquidated
          Goldendale, WA 98620                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Veterinary Services
          Last 4 digits of account number       3786                         Is the claim subject to offset?      No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $49,108.49
          NC Filter Corporation
          Attn: Bobby Johnson                                                    Contingent
          P.O. Box 498                                                           Unliquidated
          Black Creek, NC 27813                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Raw Materials-Filters
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $582.90
          Office Solutions Northwest Inc.                                        Contingent
          PO Box 125                                                             Unliquidated
          Yakima, WA 98907                                                       Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Office Supplies
          Last 4 digits of account number       1492                         Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



             20-01808-WLH11                       Doc 147            Filed 12/17/20             Entered 12/17/20 09:14:49                          Pg 3 of 6
 Debtor       King Mountain Tobacco Company, Inc.                                                     Case number (if known)            20-01808
              Name

 3.14      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $0.00
           Rehn & Associates COBRA                                               Contingent
           PO Box 5433                                                           Unliquidated
           Spokane, WA 99205                                                     Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Notice Only
           Last 4 digits of account number      9902                         Is the claim subject to offset?      No       Yes

 3.15      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $201.93
           Simplot Western Stockman's                                            Contingent
           304 Yakima Valley Hwy.                                                Unliquidated
           Sunnyside, WA 98944-5143                                              Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Feed and Farm Supply
           Last 4 digits of account number      1550                         Is the claim subject to offset?      No       Yes

 3.16      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $0.00
           Smoke-N-Gas                                                           Contingent
           7453 Sunnyside Mabton Road                                            Unliquidated
           Mabton, WA 98935                                                      Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Notice Only
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes

 3.17      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $51.28
           Tacoma Screw Product, Inc.                                            Contingent
           PO Box 35165                                                          Unliquidated
           Seattle, WA 98124-5165                                                Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Equipment Parts
           Last 4 digits of account number      3659                         Is the claim subject to offset?      No       Yes

 3.18      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $16,442.16
           Taghleef Industries Inc.                                              Contingent
           500 Creek View Rd., Suite 301                                         Unliquidated
           Newark, DE 19711                                                      Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Freight
           Last 4 digits of account number      2020                         Is the claim subject to offset?      No       Yes

 3.19      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $693.00
           Valley Septic Service                                                 Contingent
           PO Box 10115                                                          Unliquidated
           Yakima, WA 98909-1115                                                 Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Professional Services
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes

 3.20      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $0.00
           Yakama Nation                                                         Contingent
           PO Box 151                                                            Unliquidated
           Toppenish, WA 98948                                                   Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Notice Only
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes

 3.21      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $5,600.00
           Yakima Valley Transportation LLC                                      Contingent
           301 South 12th Avenue                                                 Unliquidated
           Yakima, WA 98902                                                      Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Shipping
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



             20-01808-WLH11                       Doc 147            Filed 12/17/20             Entered 12/17/20 09:14:49                          Pg 4 of 6
 Debtor       King Mountain Tobacco Company, Inc.                                                  Case number (if known)          20-01808
              Name

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any
 4.1       Alliance One Specialty Prods., LLC
           2305 Baldree Road                                                                      Line     3.1                                      9419
           Wilson, NC 27893-9518
                                                                                                         Not listed. Explain

 4.2       Aramark Uniform Services
           1101 Market Street                                                                     Line     3.2                                      3368
           Philadelphia, PA 19107
                                                                                                         Not listed. Explain

 4.3       Commercial Tire, Inc.
           2095 E. Commercial Street                                                              Line     3.5                                      5102
           Meridian, ID 83642
                                                                                                         Not listed. Explain

 4.4       Fastenal
           2001 Theurer Blvd.                                                                     Line     3.6                                      1089
           Winona, MN 55987
                                                                                                         Not listed. Explain

 4.5       Simplot Western Stockman's
           PO Box 35143                                                                           Line     3.15
           Seattle, WA 98124-5143
                                                                                                         Not listed. Explain

 4.6       Taghleef Industries Inc.
           PO Box 21212                                                                           Line     3.18
           New York, NY 10087-1212
                                                                                                         Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.          $                          0.00
 5b. Total claims from Part 2                                                                        5b.    +     $                     83,536.44

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.          $                         83,536.44




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



             20-01808-WLH11                       Doc 147            Filed 12/17/20          Entered 12/17/20 09:14:49                          Pg 5 of 6
      THE PARTIES THAT WE ARE ADDING TO THE MATRIX ARE:


Coleman Oil Company
P.O. Box 1308
Lewiston, ID 83501-1308

Mid Columbia Veterinary Clinic
417 E. Broadway Street
Goldendale, WA 98620

Simplot Western Stockman’s
304 Yakima Valley Hwy.
Sunnyside, WA 98944-5143

Taghleef Industries, Inc.
500 Creek View Rd., Suite 301
Newark, DE 19711




20-01808-WLH11       Doc 147     Filed 12/17/20   Entered 12/17/20 09:14:49   Pg 6 of 6
